NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                              FILED
                             FOR THE NINTH CIRCUIT
                                                                              OCT 24 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                          No.    15-55425

               Plaintiff-Appellee,                 D.C. No.
                                                   5:13-cv-01335-VAP
 v.

LUIS CARLOS RENDON-AGUDELO,                        MEMORANDUM*

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                            Submitted August 31, 2016**
                               Pasadena, California

Before: WARDLAW and BYBEE, Circuit Judges, and ZIPPS,*** District Judge.

      Luis Carlos Rendon-Agudelo (Rendon) appeals the district court’s denial of

his motion to vacate, set aside, or correct his sentence, claiming that he is entitled

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Jennifer G. Zipps, United States District Judge for the
District of Arizona, sitting by designation.
to relief because he received ineffective assistance of counsel in his criminal drug

trafficking case. We have jurisdiction pursuant to 28 U.S.C. § 2255, and we

affirm.

      Rendon claims he received ineffective assistance of counsel in violation of

the Sixth Amendment because his attorney failed to timely communicate the

government’s plea offer to him, and because he would have accepted the plea had

he known of the offer. See United States v. Blaylock, 20 F.3d 1458, 1465–66 (9th

Cir. 1994). After holding an evidentiary hearing, the district court properly

concluded that Rendon failed to establish either deficient performance or prejudice.

      The district court did not clearly err in deeming credible counsel Joseph

Vodnoy’s declaration and the testimony of his paralegal, Kathleen Caulfield, that

counsel timely and repeatedly informed Rendon of the plea offer and that, though

Rendon wished to plead guilty, he insisted on maintaining his innocence. Given

Rendon’s refusal to admit to the elements of the alleged crime, a factual predicate

for a guilty plea could not be established before the plea offer expired.

      The district court did not clearly err by not crediting Rendon’s testimony

that he was willing to admit to the factual basis, but was “banned” from speaking

to the court. The district court properly found that Rendon’s allocution and

numerous other opportunities to address the court belied this assertion.


                                           2
      Nor did the district court err in rejecting Rendon’s contention that the

absence of records of personal and telephonic conversations made by defense

counsel and his staff established counsel’s failure timely to convey the plea offer.

And the Sixth Amendment requires only that the plea agreement was adequately

conveyed—not that it was reduced to writing. See United States v.

Rivera-Sanchez, 222 F.3d 1057, 1061 (9th Cir. 2000).

      Rendon maintained he was innocent throughout the criminal proceedings,

which precluded entry of a plea agreement that could be accepted by the court, and,

therefore, is not able to demonstrate prejudice.

      AFFIRMED.




                                          3